Case 1:20-cv-00347-LEK-RT Document 9 Filed 11/02/20 Page 1 of 5         PageID #: 48




                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII


 FRANCIS GRANDINETTI,                       CIVIL NO. 20-00347 LEK-RT
 #A0185087,
                                            ORDER DENYING MOTION FOR
              Plaintiff,                    RECONSIDERATION

       v.

 ERICA BARAJAS, et al.,

              Defendants.


            ORDER DENYING MOTION FOR RECONSIDERATION

      Before the Court is pro se Plaintiff Francis Grandinetti’s (“Grandinetti”)

Motion for Reconsideration of Order Denying FRAP 3 and 4 Relief for Extension

or Enlargement of Time (“Motion to Reconsider”). ECF No. 7. Grandinetti moves

the Court to reconsider its October 2, 2020 order, ECF No. 6, denying his motion

for an extension of time to file a notice of appeal, ECF No. 5. For the following

reasons, the Motion to Reconsider is DENIED.

                                I. BACKGROUND

      On August 17, 2020, the Court dismissed this action without prejudice to

refiling upon payment of the civil filing fees, and the Clerk entered judgment the

same day. ECF Nos. 2, 3; see 28 U.S.C. § 1915(g). Any notice of appeal

(“NOA”) was due by September 16, 2020. Fed. R. App. P. 4(a)(1)(A),
Case 1:20-cv-00347-LEK-RT Document 9 Filed 11/02/20 Page 2 of 5         PageID #: 49




26(A)(1)(c). The court received and filed Grandinetti’s Motion for Extension of

Time to File Notice of Appeal (“Extension Motion”) on September 28, 2020. ECF

No. 5. Grandinetti had signed and apparently tendered the Extension Motion to

prison authorities for mailing to the court on or about September 20, 2020. Id.

The Court accepted this date as the NOA’s and Extension Motion’s constructive

dates of filing. See Houston v. Lack, 487 U.S. 266, 273-76 (1988); ECF No. 6 at

PageID # 37.

      The Court denied the Extension Motion concluding that, although there was

no prejudice to the non-moving parties and little discernible impact on any judicial

proceeding, Grandinetti failed to show excusable neglect or good cause. Id. at

PageID # 38–39. Moreover, the Court found that any appeal would not be taken in

good faith because Grandinetti has three strikes pursuant to 28 U.S.C. § 1915(g),

and his pleadings failed to show that he was in imminent danger of serious

physical injury when he filed the Complaint. Id. After considering all the Pioneer

factors, the Court found that Grandinetti failed to show that an extension of time

was warranted under Fed. R. App. P. 4(a)(5)(A). Id. The Court also concluded

that Grandinetti was not entitled to reopening the time to appeal under Fed. R.

App. P. 4(a)(6). Id. at PageID # 39–40. The Court denied, therefore, Grandinetti’s

Extension Motion.




                                         2
Case 1:20-cv-00347-LEK-RT Document 9 Filed 11/02/20 Page 3 of 5           PageID #: 50




                                 II. DISCUSSION

      Grandinetti moves the Court to reconsider its October 2, 2020 order denying

his Extension Motion. ECF No. 7. Rule 60(b) of the Federal Rules of Civil

Procedure “provides for reconsideration upon a showing of (1) mistake, surprise,

or excusable neglect; (2) newly discovered evidence; (3) fraud; (4) a void

judgment; (5) a satisfied or discharged judgment; or (6) ‘extraordinary

circumstances’ which would justify relief.” Sch. Dist. No. 1J, Multnomah Cty., Or.

v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). Motions for reconsideration

are not a substitute for appeal and should be infrequently made and granted. See

Twentieth Century-Fox Film Corp. v. Dunnahoo, 637 F.2d 1338, 1341 (9th Cir.

1981); see also Grandinetti v. Hyun, Civ. No. 16-00470 DKW/KJM, 2017 WL

239741, at *1 (D. Haw. Jan. 19, 2017).

      Grandinetti does not challenge the reasoning supporting the Court’s October

2, 2020 order denying his Extension Motion. Instead, he argues that “the 60-day

rule for NOA may be applicable.” ECF 7 at PageID # 41. That argument is

unpersuasive. While Rule 4(a)(1)(A) states that a notice of appeal in a civil case

generally must be filed within thirty days after entry of judgment, Rule 4(a)(1)(B)

provides that any party may file a notice of appeal within sixty days after entry of

judgment if one of the parties is: (1) the United States; (2) a United States agency;

(3) a United States officer or employee sued in an official capacity; or (4) a current

                                          3
Case 1:20-cv-00347-LEK-RT Document 9 Filed 11/02/20 Page 4 of 5             PageID #: 51




or former United States officer or employee sued in an individual capacity for an

act or omission occurring in connection with duties performed on the United

States’ behalf. Fed. R. App. P. 4(a)(1)(B). Rule 4(a)(1)(B) does not apply here,

however, because the United States, a United States agency, or a United States

officer or employee is not a party to this action.

      Although Grandinetti included the “United States of America (AZ, TN, MS,

EX, MN, et al.)” in the caption of his Complaint, see ECF No. 1 at PageID # 1,

“[a] person or entity can be named in the caption of a complaint without

necessarily becoming a party to the action.” U.S. ex rel. Eisenstein v. City of New

York, N.Y., 556 U.S. 928, 935 (2009); see also 5A Charles Alan Wright & Arthur

R. Miller, Federal Practice and Procedure § 1321 (4th ed. 2018) (“[T]he caption is

not determinative as to the identity of the parties to the action.”). Indeed, “the

caption of an action is only the handle to identify it and ordinarily the

determination of whether or not a defendant is properly in the case hinges upon the

allegations in the body of the complaint and not upon his inclusion in the caption.”

Hoffman v. Halden, 268 F.3d 280, 303-04 (9th Cir. 1959), overruled in part on

other grounds by Cohen v. Norris, 300 F.2d 24, 29-30 (9th Cir. 1962).

      Grandinetti is a state prisoner in the custody of the Hawaiʻi Department of

Public Safety who was incarcerated at the Saguaro Correctional Center (“SCC”)

and is currently incarcerated at the Halawa Correctional Facility (“HCF”). While

                                           4
Case 1:20-cv-00347-LEK-RT Document 9 Filed 11/02/20 Page 5 of 5                     PageID #: 52




Grandinetti claimed in his Complaint that he should have been transferred back to

Hawaiʻi before August 2020, ECF No. 1 at PageID # 1, he did assert any claims

against the United States. See Sands v. Ariz. Dep’t of Corr., 909 F.2d 1489, 1489

(9th Cir. 1990) (unpublished) (agreeing with district court that institutional

defendant was not a proper party to the complaint because plaintiff failed to make

specific allegations against it). Grandinetti’s Motion to Reconsider is therefore

DENIED.

        This suit remains CLOSED. The Court will take no further action herein

beyond processing a notice of appeal.

                 IT IS SO ORDERED.

                 DATED: HONOLULU, HAWAIʻI, November 2, 2020.




Grandinetti v. Barajas, et al., Civ. No. 20-00347 LEK-RT den mot. reconsideration




                                                       5
